 In the Matter of ROOTS-CoNNERSVrLLE BLOWER CORP.andPATTERNMAKERS LEAGUE OF N. A., DIST. No. 1, A. F. or L.In the Matter of ROOTS-CONNERSVILLE BLOWER CORP.andINTERNA-TIONAL ASSOCIATION OF MACHINISTS,andINTERNATIONAL MOLDERSAND FOUNDRY WORKERS OFNORTH AMERICA,AFFILIATED WITH THEAMERICAN FEDERATION OF LABORCases Nos. 11-R-738 and 11-R-786, respectively.DecidedJuly 31, 1945McAfee, Grossman, Nanning, and Newcomer, by Mr. Vincent E.Mitchell,of Cleveland,Ohio, andMr.J. S. Tatman,of Connersville,Ind., for the Company.Mr. C. D. Madigan,of Cleveland, Ohio, andMr. John F. McGarvey,of Dayton, Ohio, for the Pattern Makers.Mr. Van V. Carter,of Indianapolis, Ind.,Mr. Lester Campbell,ofGrand Rapids, Mich., andMr. D. J. Omer,of Cincinnati, Ohio, forthe A. F. L.Mr. Garfield H., Rogers,of Connersville, Ind., for the U. B. W.Mr. Harland D. Burchan,of Indianapolis, Ind., for the C. I. O.Mr. Harry Nathanson,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENTOF THE CASEUpon a petition duly filed by Pattern Makers League of N. A., Dist.No. 1, A. F. of L., herein called the Pattern Makers, and one duly filedby International Association of Machinists,and International Mold=ers and Foundry Workers of North America, both affiliated with theAmerican Federation of Labor and herein collectively called theA. F. L., eachalleging that a question affecting commerce had arisenconcerning the representation of employees of Roots-ConnersvilleBlower Corp., Connersville, Indiana, herein called the Company, theNational Labor Relations Board provided for an appropriate consoli-63N L R.B, No. 4.70 ROOTS-CONNERSVILLE BLOWER CORP.71dated hearing upon due notice before William O. Murdock, Trial Ex-aminer.Said hearing was held-at Connersville, Indiana, on May 2,1945.The Company, the Pattern Makers, the A. F. L., United BlowerWorkers, herein called the U. B. W., and International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America,C. I. 0., herein called the C. I. 0., appeared and participated.Allparties were afforded full opportunity to be heard,to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.At the hearing the Company moved to dismiss the petitionsand the Trial Examiner referred the motion to the Board for deter-mination.For reasons set forth in Section III,infra,the motion isdenied.'The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in .the case; the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYRoots-Connersville Blower Corp., is an Indiana corporation withits principal place of business at Connersville, Indiana, where it isengaged in the manufacture of positive pressure and centrifugalpressure blowers.Annually the Company purchases raw lnaterials,valued in excess of $1,000,000, of Which approximately, 50 percent isbought outside the State of Indiana.The Company annually Inanu-factures finished products valued in excess of $1,000,000, practicallyall of Which is shipped to points outside the State of Indiana.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDPattern Makers 'League of N. A., Dist. No. 1, affiliated with theAmerican Federation of Labor, is a labor organization admitting tomembership employees of the Company.International Association of Machinists, and International Moldersand Foundry Workers of North America, both affiliated with theAmerican Federation of Labor, are labor organizations admitting tomembership employees of the Company.United BlowerWorkers, unaffiliated, is a labor organizationadmitting to membership employees of the Company.International Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, affiliated with the Congress of In-1The only groundsfor the motion are set out in SectionIII, below.We are, however,dismissingthe PatternMakers' petition for reasonsgiven in Section IV,infra,reasons notrelied uponby the Companyin its formal motion to dismiss 72DECISIONSOF NATIONALLABOR RELATIONS BOARDdustrialOrganizations, is a labor organization admitting to mem-bership employees of the Company.IlI. THE QUESTION CONCERNING REPRESENTATIONBy letter dated February 27, 1945, the C. I. O. requested the Com-pany to recognize it as sole bargaining representative of the Com-pany's employees. In a reply dated March 1, 1945, the Companystated that it had an existing contract with the U. B. W. and there-fore would not accord such recognition to the C. I. O.On March 2,1945, the Regional Director for the Eleventh Region advised theCompany that a petition for investigation and certification of repre-sentatives of employees of the Company had been filed with the Boardby the A. F. L.The Company and the U. B. W. executed a collective bargainingagreement, dated April 3, 1943, which provided, in part, as follows :ARTICLE XII-TERMINATION OF AGREEMENTThis Agreement shall become effective from and after the dateof signing by the Company and the [U. B. W.], and continue ineffect for the period of 1 year from such date, unless soonerterminated or changed in conformity with a written request ornotice of such a desire given by either the company or the[U. B. W.] to the other,-such notice to recite what is desiredand be delivered by United States mail (return receipt requested)and such signed returned receipt shall evidence and constituteproper notice of the same.This Agreement may, however, continue as is from year toyear unless thirty (30) days prior to the anniversary date of suchagreement a notice is given in the same manner as outlined aboverequesting a change in or an absolute termination of this contract.On April 3, 1945, after notice of the claims to representation madeby the C. I. O. and the A. F. L., the Company and the U. B. W. ex-ecuted a collective bargaining agreement dated as of April 3, 1943,and containing the following provision :ARTICLE XII-TERMINATIONOF AGREEMENTThis Agreement, made and concluded this 3rd day of April inthe year 1943 between the Company and the [U. B. W.], and re-vised and extended as of March 3, 1945 will continue in effectuntilApril 3, 1946.This Agreement may, however, continueas is from year to year unless thirty (30) days prior to the an-niversary date of such Agreement a notice is given by either the ROOTS-CONfVERSVILLE BLOWER CORP.73.Company or the [U. B. W.] to the other requesting a change inor an absolute termination of this contract.It is plain that the flu st agreement between the parties, standingalone, cannot serve to preclude a present determination of represen-tatives, for it was merely terminable at will.'-Moreover, even if con-strued asan agreement for a year certain, renewable for definite an-nual periods in the absence of notice to terminate or change 30 daysprior to any anniversary date, it, nevertheless, is inoperative as abar, inasmuch as both the C. I. O. and the A. F. L. apprised the Com-pany of their representation claims before the 1945 operative date-of such renewal clause.'And, also viewed separately, neither doesthe second agreement prevent a current determination of represen-tative, having been executed only after the Company received noticeof the claims of the C. I. O. and the A. F. L.4Nor, for the same rea-son, is a dismissal of the petitions warranted if the second agreement.is considered as merely extending and modifying the first.A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the A. F. L. represents a substantial number ofemployees in the unit hereinafter found appropriate.5Insofar as the A. F. L.'s petition is concerned, we find that a questionaffecting commerce has arisen concerning the representation of em-ployees of the Company, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the Act.However, since we later find the unit sought by the Pattern Makers,to be inappropriate, insofar as its petition is concerned, we find thatno question affecting commerce has arisen concerning the representa-tion of employees of the Company, within the meaning of Section 9(c) and Section 2 (6) and (7) of the Act.'IV. THE APPROPRIATE UNITThe Company, the U. B. W., the C. I. 0., and the A. F. L. agree gen-erally that the appropriate bargaining unit should comprise all theCompany's production and maintenance employees, except for guardsand clerical, technical, and supervisory employees.However, con-trary to the wishes of the Company, the U. B. W. and the C. Z. Oi.,the A. F. L. would also exclude all wood and metal pattern makers2 SeeMatter of Ionia Desk Company,59 N. L R B 1522.S SeeMatter of MarshallStoveCompany,57N. L.R B 375.4SeeMatter of Blaw-Knox Company,Special Ordnance Dtivision,57 N. L R B. 1551.6The Field Examiner reported that the A F. L submitted 161 authorization cards bearingapparently genuine signatures and that there were 378 employees in its alleged appropriateunit.He further reported that the Pattern Makers submittted 2 authorization cardsbearing apparently genuine signatures and that there were 5 employees in its allegedappropriate unit.He also reported that the C. I. 0 submitted 162 authorization cardsbearing apparently genuine signatures,and that there were 389 employees in its allegedappropriate unit.The U.B.W. relies apon its contracts as evidence of its interest in the-Instant proceeding. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDand their apprentices, whom the Pattern Makers seeks as a separateunit.Moreover, the Company, the U. B. W., and the C. I. 0. wouldinclude the Conpany's watchmen, while ,the A., F. L. would excludethese workers.Since 1936, the U. B. W. has had collective bargaining agreementswith the Company covering its production and maintenance employ-ees, including pattern makers.6The Company's pattern makers havebeen actively represented by the U. B. W. and for at least the past 4years have been on the U. B. W.'s negotiating and executive commit-tees.The record is clear that these workers voluntarily joined theU. B. W. and that it successfully negotiated wage increases for them.No attempt was made by the Pattern Makers to represent these em-ployees prior to November 1944, and it appears that none of the Com-pany's pattern makers was a member in good standing of the PatternMakers before that date.7It is clear that the Company's pattern makers merged their interestswith those of other production and maintenance employees and sanc-tioned their representation by the U. B. W.Not until a comparativelyrecent date did they indicate a desire for separate representation. Inthese circumstances we are not convinced that a separate unit of pat-tern makers is appropriate for the purposes of collective bargaining.8As noted above, the U. B. W., the C. I. 0., and the Company wouldinclude watchmen, whereas the A. F. L. would exclude them. Theseemployees were not embraced by the terms of the collective agree-ments made between the Company and the U. B. W. Accordingly,we shall exclude them."We find that all the Company's production and maintenance em-ployees, including all pattern makers and pattern makers' apprentices,but excluding watchmen, guards, clerical employees, technical em-ployees, and all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-"The term pattern makers is used herein to indicate all pattern makers and theirapprentices7One pattern maker testified that he was a member of the Pattern Makers League ofN. A since 1917;however, it seems that,from 1930 until November 1944, he was not ingood standing.8 SeeMatter of General Metals Corporation,59 N. L. R B 1252; andMatter of YorkCorporation,61 N L.R B. 462.SeeMatter of C J Petersen and C. F Lytle d/b/a Petersen&Lytle,60 N L R. B1070. ROOTS-CONNERSVILLE BLOWER CORP.75ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3,as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Roots-Conners-ville Blower Corp., Connersville, Indiana, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the, date of this Direction, under the, direction and super-vision of the Regional Director for the Eleventh Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and it, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during the said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date ofthe election, to determine whether they desire to be represented byInternational Association of Machinists and International Moldersand Foundry Workers of North America, affiliated with the Amer-ican Federation of Labor, or by United Blower Workers, or by Inter-nationalUnion, United Automobile, Aircraft & Agricultural Imple-ment Workers of America, C. I. 0., for the purposes of collectivebargaining,or by none.ORDERIT IS HEREBY ORDERED that the petition for investigation and certifi-cation of representatives of employees of Roots-Connersville BlowerCorp., Connersville,Indiana, filed herein by Pattern Makers Leagueof 'N. A., Dist. No. 1, A. F. of L. (Case No. 11-R-738), be, and ithereby is,dismissed.°CHAIRMAN HERZOG took no part in the consideration of the aboveDecision,Direction of Election,and Order.